


EMPLOYMENT SEPARATION AGREEMENT
This Employment Separation Agreement (the “Agreement”) is effective as of
10/10/11, by and between PDL, Inc., a Delaware corporation (the “Company”),
having its principal place of business at 300 Interpace Parkway, Parsippany, New
Jersey 07054, and Gerald Melillo, residing at [**********], (the “Executive”),
pursuant to which the aforementioned parties agree:
1.
Employment. In connection with Executive’s acceptance of that certain offer of
employment letter dated September 26, 2011 (the “Offer Letter”) and contingent
upon Executive’s successful completion of any pre-employment screening
requirements set forth in the Offer Letter and execution of the Company’s
Confidentiality, Non-Solicitation and Covenant Not to Compete Agreement,, the
Company shall employ the Executive as Senior Vice President - Business
Development of the Company, which employment shall terminate upon notice by
either party, for any reason. Executive understands and agrees that Executive’s
employment with the Company is at will and can be terminated at any time by
either party, and for any or no reason.



2.
Compensation and Benefits Payable Upon Involuntary Termination without Cause or
Resignation for Good Reason.



a.
Triggering Event. In further consideration for Executive’s employment, Executive
will receive the compensation and benefits set forth in Section 2(b) if the
following requirements (hereinafter referred to as the ‘Triggering Event”) are
met:



i.
Executive’s employment is terminated involuntarily by the Company at any time
for reasons other than death, total disability or Cause, or Executive resigns
from employment for Good Reason; and



ii.
As of the 30th day following his or her termination date, Executive has executed
the Agreement and General Release in substantially the form attached to this
Agreement or in such form as may be provided by the Company (the “Release”), any
applicable revocation period has expired and Executive has not revoked the
Release during such revocation period.



b.
Compensation and Benefits. Following the occurrence of a Triggering Event, the
Company will provide the following compensation and benefits to Executive:



i.
The Company will pay Executive a lump sum payment equal to the product of twelve
(12) times Executive’s Base Monthly Salary (excluding incentives, bonuses, and
other compensation), plus the average of the annual amounts paid to Executive
under any cash-based incentive or bonus plan in which Executive participates
with respect to the last three (3) full fiscal years of Executive’s
participation in such plan prior to the date of termination of Executive’s
employment with the Company (or, if Executive’s number of full fiscal years of
participation in any such plan prior to the date of termination of Executive’s
employment is less than three (3), the average of the annual amounts paid to
Executive over the number of full fiscal years of




1

--------------------------------------------------------------------------------




Executive’s participation in such plan prior the date of termination of
Executive’s employment). Subject to Section 2(c) below, such payment shall be
made within forty-five (45) days after Executive’s termination date.


ii.
The Company will reimburse Executive for the cost of the premiums for COBRA
group health continuation coverage under the Company’s group health plan paid by
Executive for coverage during the period beginning following Executive’s
termination date and ending on the earlier of either: (A) first anniversary of
Executive’s termination date; or (B) the date on which Executive becomes
eligible for other group health coverage, provided that no reimbursement shall
be paid unless and until Executive submits proof of payment acceptable to the
Company within 90 days after Executive incurs such expense. Any reimbursements
of the COBRA premium that are taxable to the Executive shall be made on or
before the last day of the year following the year in which the COBRA premium
was incurred, the amount of the COBRA premium eligible for reimbursement during
one year shall not affect the amount of COBRA premium eligible for reimbursement
in any other year, and the right to reimbursement shall not be subject to
liquidation or exchange for another benefit.



c.
Delay of Payment to Comply with Code Section 409A. Notwithstanding anything
herein to the contrary, if at the time of Executive’s termination of employment
with the Company, Executive is a “specified employee” within the meaning of Code
Section 409A and the regulations promulgated thereunder, then the Company shall
delay the commencement of such payments (without any reduction) by a period of
six (6) months after Executive’s termination of employment. Any payments that
would have been paid during such six (6) month period but for the provisions of
the preceding sentence shall be paid in a lump sum to Executive six (6) months
and one (1) day after Executive’s termination of employment. The 6-month payment
delay requirement of this Section 2(c) shall apply only to the extent that the
payments under this Section 2 are subject to Code Section 409A. With respect to
payments or benefits under this Agreement that are subject to Code Section 409A,
whether Executive has had a termination of employment shall be determined in
accordance with Code Section 409A and applicable guidance issued thereunder.



3.    Other Compensation.


a.
Except as may be provided under this Agreement, any benefits to which Executive
may be entitled pursuant to the plans, policies and arrangements of the Company
shall be determined and paid in accordance with the terms of such plans,
policies and arrangements, and Executive shall have no right to receive any
other compensation or benefits, or to participate in any other plan or
arrangement, following the termination of Executive’s employment by either party
for any reason.


2

--------------------------------------------------------------------------------






b.
Notwithstanding any provision contained herein to the contrary, in the event of
any termination of employment, the Company shall pay Executive his or her
earned, but unpaid, base salary within ten (10) days of Executive’s termination
date and shall reimburse Executive for any accrued, but unpaid, reasonable
business expenses, in each case, earned or accrued as of the date of
termination. Executive shall submit documentation of any business expenses
within ninety (90) days of his or her termination date and any reimbursements of
such expenses that are taxable to the Executive shall be made on or before the
last day of the year following the year in which the expense was incurred, the
amount of the expense eligible for reimbursement during one year shall not
affect the amount of reimbursement in any other year, and the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.



4.
Withholding. All amounts otherwise payable under this Agreement shall be subject
to customary withholding and other employment taxes, and shall be subject to
such other withholding as may be required in accordance with the terms of this
Agreement or applicable law.



5.
Confidentiality, Non-Solicitation and Covenant Not to Compete Agreement. In the
event Executive’s employment with the Company is terminated by either party for
any reason, Executive shall continue to be bound by the Company’s
Confidentiality, Non-Solicitation and Covenant Not to Compete Agreement for the
periods set forth therein (a copy of which is attached to this Agreement).



6.    Definitions.


a.
Cause shall mean: (i) the failure of Executive to use Executive’s best efforts
in accordance with Executive’s position, skill and abilities to achieve
Executive’s goals as periodically set by the Company; (ii) the failure by
Executive to comply with the reasonable instructions of the Chief Executive
Officer and/or the Company’s Board of Directors (the “Board”); (iii) a material
breach by Executive of any of the terms or conditions of this Agreement; (iv)
the failure by Executive to adhere to the Company’s documented policies and
procedures; (v) the failure of Executive to adhere to moral and ethical business
principles consistent with the Company’s Code of Business Conduct and Guidelines
on Corporate Governance as in effect from time to time; (vi) Executive’s
conviction of a criminal offense (including the entry of a nolo contendere
plea); (vii) any documented act of material dishonesty or fraud by the Executive
in the commission of his or her duties; or (viii) Executive engages in an act or
series of acts constituting misconduct resulting in a misstatement of the
Company’s financial statements due to material non-compliance with any financial
reporting requirement within the meaning of Section 304 of The Sarbanes-Oxley
Act of 2002.


3

--------------------------------------------------------------------------------






b.
Base Monthly Salary shall mean an amount equal to one-twelfth of Executive’s
then current annual base salary. Base Monthly Salary shall not include
incentives, bonus(es), health and welfare benefits, car allowances, long term
disability insurance or any other compensation or benefit provided to executive
employees of the Company.



c.
Change of Control shall mean: (i) any merger by the Company into another
corporation or corporations which results in the stockholders of the Company
immediately prior to such transaction owning less than 51% of the surviving
corporation; (ii) any acquisition (by purchase, lease or otherwise) of all or
substantially all of the assets of the Company by any person, corporation or
other entity or group thereof acting jointly; (iii) the acquisition of
beneficial ownership of voting securities of the Company (defined as common
stock of the Company or any securities having voting rights that the Company may
issue in the future) or rights to acquire voting securities of the Company
(defined as including, without limitation, securities that are convertible into
voting securities of the Company (as defined above) and rights, options,
warrants and other agreements or arrangements to acquire such voting securities)
by any person, corporation or other entity or group thereof acting jointly, in
such amount or amounts as would permit such person, corporation or other entity
or group thereof acting jointly to elect a majority of the members of the Board,
as then constituted; or (iv) the acquisition of beneficial ownership, directly
or indirectly, of voting securities and rights to acquire voting securities
having voting power equal to 51% or more of the combined voting power of the
Company’s then outstanding voting securities by any person, corporation or other
entity or group thereof acting jointly. Notwithstanding the preceding sentence,
any transaction that involves a mere change in identity form or place of
organization within the meaning of Section 368(a)(l)(F) of the Code, or a
transaction of similar effect, shall not constitute a Change of Control.



d.
Good Reason. Executive’s termination of employment with the Company shall be for
Good Reason if (i) Executive notifies the Company in writing that one of the
Good Reason Events (as defined below) has occurred, which notice shall be
provided within ninety (90) days after he or she first becomes aware of the
occurrence of such Good Reason Event, (ii) the Company fails to cure such Good
Reason Event within thirty (30) days after receipt of the written notice from
Executive (the “Cure Period”), and (iii) Executive resigns employment within
thirty (30) days following expiration of the Cure Period. For purposes of this
Agreement, a “Good Reason Event” shall mean any of the following which occur
without Executive’s consent:



i.
Prior to a Change of Control,

(A)
The failure by the Company to pay Executive any material amount of his or her
current salary, or any material amount of his or her compensation deferred under
any plan, agreement or arrangement of or with the Company that is currently due
and payable;


4

--------------------------------------------------------------------------------






(B)
A material reduction in Executive’s annual base salary; provided that a
reduction consistent with reductions made to the annual base salaries for
similarly situated senior executives of no more than 15% shall not constitute
Good Reason; or



(C)
The relocation of Executive’s principal place of employment to a location more
than fifty (50) miles from Executive’s current principal place of employment.



ii.
During the two (2) year period following any Change of Control,



(A)
The failure by the Company to pay Executive any material amount of his or her
current salary, or any material amount of his or her compensation deferred under
any plan, agreement or arrangement of or with the Company that is currently due
and payable;



(B)
A material reduction in Executive’s annual base salary; provided that a
reduction consistent with reductions made to the annual base salaries for
similarly situated senior executives of no more than 15% shall not constitute
Good Reason;



(C)
The relocation of Executive’s principal place of employment to a location more
than fifty (50) miles from Executive’s current principal place of employment;



(D)
A material adverse alteration of Executive’s duties and responsibilities from
those in effect immediately prior to the Change of Control;



(E)
An intentional, material reduction by the Company of Executive’s aggregate
target incentive awards under any short-term and/or long-term incentive plans;
and



(F)
The material failure of the Company to maintain Executive’s relative level of
coverage under its material employee benefit, retirement, or fringe benefit
plans, policies, practices, or arrangements in which Executive participates,
both in terms of the amount of benefits provided and the relative level of
Executive’s participation as in effect immediately before a Change of Control
and with all improvements therein subsequent thereto (other than those plans or
improvements that have expired thereafter in accordance with their original
terms), or the taking of any action which would materially reduce Executive’s
benefits under such plans or deprive him of any material fringe benefit enjoyed
by him immediately before a Change of Control. For this purpose, the Company may
eliminate and/or modify existing employee benefit plans and coverage levels on a
consistent and non-discriminatory basis applicable to all such executives;
provided, however, that Executive’s level of coverage under all such programs
must be at least as great as is such coverage provided to employees who have the
same or lesser levels of reporting responsibilities within the organization.


5

--------------------------------------------------------------------------------






c.
Code shall mean the Internal Revenue Code of 1986, as amended.



7.
Integration; Amendment. This Agreement, the Company’s Confidentiality,
Non-Solicitation and Covenant Not to Compete Agreement, and the Executive’s
Individual Stock Agreement (if any) (a copy of which are attached to this
Agreement) constitute the entire agreement between the parties hereto with
respect to the matters set forth herein and supersede and render of no force and
effect all prior understandings and agreements between the parties with respect
to the matters set forth herein. No amendments or additions to such agreements
shall be binding unless in writing and signed by both parties, provided,
however, that this Agreement may be unilaterally amended by the Company where
necessary to ensure any benefits payable hereunder are either excepted from Code
Section 409A or otherwise comply with Code Section 409A.



8.
Governing Law; Headings. This Agreement and its construction, performance and
enforceability shall be governed by, and construed in accordance with, the laws
of the State of New Jersey, without regard to its conflicts of law provisions.
Headings and titles herein are included solely for convenience and shall not
affect, or be used in connection with, the interpretation of this Agreement.



9.
Jurisdiction. Except as otherwise provided for herein, each of the parties: (a)
irrevocably submits to the exclusive jurisdiction of any state court sitting in
Bergen County, New Jersey or federal court sitting in New Jersey in any action
or proceeding arising out of or relating to this Agreement; (b) agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court; (c) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court; and (d) waives any right such
party may have to a trial by jury with respect to any action or proceeding
arising out of or relating to this Agreement. Each of the parties waives any
defense of inconvenient forum to the maintenance of any action or proceedings so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto. Any party may make service on another
party by sending or delivering a copy of the process to the party to be served
at the address set forth above or such updated address as may be provided to the
other party. Nothing in this Section 9, however, shall affect the right of any
party to serve legal process in any other manner permitted by law.

[Signature Page Follows]

6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first above written.
EXECUTIVE


By:    /s/ Gerald Melillo        
Gerald Melillo


PDI, INC.


By:    /s/                
Nancy Lurker
Chief Executive Officer



7